Scholfield, J.
David R. Holeman appeals his juvenile court conviction for second degree theft, alleging the trial judge erred in denying his motion to suppress evidence, including a statement he gave to police.
On April 27, 1982, two Seattle police officers went to Holeman's home to question him about the theft of a bicycle. The officers had no warrant for Holeman's arrest. David's father, Clarence Holeman, met the officers at the door, called David to the door, and a discussion followed. During the discussion, David's father became angry, causing the officers to believe they should question David at the police station. They then advised David of his Miranda rights,1 and that they were going to take him down to the *285station to continue the questioning. When one of the officers reached through the doorway to take David by the arm, David's father grabbed a crowbar and raised it above his head in a position indicating a threat to use it as a weapon against the officers. In response, the police officers drew their guns and entered the house to disarm Clarence Holeman and place him under arrest.
David and his older brother attempted to prevent their father's arrest and were both formally arrested for obstructing a public servant. At the police station, David was again advised of his Miranda rights, which he waived in writing. He then gave Officer Pike an oral confession and directed the officer to the location where the missing bicycle was hidden. David then signed a typewritten statement for Officer Pike.
David contends that his typewritten statement should have been suppressed because his warrantless arrest inside his home violated his rights under the fourth amendment to the United States Constitution, citing Payton v. New York, 445 U.S. 573, 63 L. Ed. 2d 639, 100 S. Ct. 1371 (1980). We do not agree.
We agree that when the officers advised David of his Miranda rights and attempted to take him into their physical custody while he was standing inside the threshold of his home, they were attempting to make an unlawful arrest. Payton v. New York, supra. There were no exigent circumstances justifying that arrest.
Clarence Holeman was not justified, however, in threatening the officers with the crowbar. We rely upon the statement of the rule set forth in State v. Westlund, 13 Wn. App. 460, 536 P.2d 20, 77 A.L.R.3d 270 (1975), as follows:
We hold that a bystander may not come to the aid of one being lawfully or unlawfully arrested by a uniformed police officer or one known or who should have been known to the bystander to be a police officer unless the arrestee was in actual danger of serious physical injury. Several elements, therefore, must be present before such *286a third person's assault of a police officer can be justified on the basis of defense of another. First, a third party may never intervene when the only threat to the arrestee is deprivation of his liberty by an arrest which has no legal justification. Aid is justified only if serious physical injury or death is threatened or inflicted. Second, the serious physical danger threatened or inflicted must be actual. A reasonable but mistaken belief that the arrestee was about to be seriously injured or that the arrestee was entitled to protect himself from such danger is insufficient. The third party acts at his own peril and if it is subsequently determined that the arrestee was not about to be seriously injured, the third party's assault is not justifiable. Third, the physical injury must be serious, the police actions of the type which shock the conscience. Fourth, only force reasonable and necessary to protect the arrestee may be used against the officer.
13 Wn. App. at 468-69; RCW 9A.76.020.
When Clarence Holeman raised the crowbar over his head in a threatening manner, he committed the criminal offense of assault. RCW 9A.36.010-.040; State v. Stewart, 73 Wn.2d 701, 440 P.2d 815 (1968). The assault was not justified by the fact that his actions were in response to an attempted invalid arrest of his son because David was never in actual danger of physical injury. Therefore, Clarence Holeman's arrest was legal.
It is immaterial that all the arrests arose out of the officers' initial attempt to unlawfully arrest David. In State v. Rousseau, 40 Wn.2d 92, 241 P.2d 447 (1952), the appellant was in the officer's custody following an unlawful arrest. when he pushed the officer in front of an oncoming automobile in an attempt to escape. Appellant was pursued and arrested. The court held the second arrest was valid stating:
It is not the appellant's flight, but the fact that he pushed the officer into the path of an oncoming automobile, which could have seriously injured or killed the officer as effectively as though the appellant had used a gun, a knife, or other deadly weapon, that raises the question of whether the appellant used unreasonable force in resisting arrest and thereby committed an unjustified assault upon the officer, which would make the second *287apprehension and arrest of the appellant lawful.
State v. Rousseau, supra at 95.
Because Clarence Holeman's arrest was legal, David's arrest for obstructing was valid. It follows that the trial court was correct in denying his motion to suppress the voluntary statement he gave to the police officer following that valid arrest.
Judgment affirmed.
Andersen, J., concurs.

Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602, 10 A.L.R.3d 974 (1966).